TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                             444444444444444444444444444
                              ON MOTION FOR REHEARING
                             444444444444444444444444444



                                      NO. 03-06-00467-CR




                               Michael Wade Parrett, Appellant

                                                v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 02-131-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The opinion and judgment dated March 30, 2007, are withdrawn.

               In September 2002, appellant Michael Wade Parrett pleaded guilty to controlled

substance fraud and was placed on deferred adjudication supervision for five years. See Tex. Health

& Safety Code Ann. § 481.129 (West 2003). In July 2006, after appellant pleaded true to one of

several violations of supervision alleged by the State, the court adjudged appellant guilty and

sentenced him to ten years’ imprisonment.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right

to examine the appellate record and to file a pro se brief. After our original opinion was filed, the

Court received and filed appellant’s motion for rehearing and pro se brief.

               We have reviewed the record, counsel’s brief, and the pro se brief. We find nothing

in the record that might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). Counsel’s motion to withdraw is granted.

               The motion for rehearing is overruled and the judgment of conviction is affirmed.




                                              ___________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Affirmed on Motion for Rehearing

Filed: June 7, 2007

Do Not Publish




                                                 2